[Cite as Grabill v. Ohio Dept. of Transp., 2010-Ohio-6632.]

                                       Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




ELIZABETH GRABILL

        Plaintiff

     v.
Case No. 2010-07806-AD

Deputy Clerk Daniel R. Borchert
ENTRY OF DISMISSAL
OHIO DEPARTMENT OF
TRANSPORTATION

         Defendant



         {¶ 1} On June 4, 2010 and August 19, 2010, plaintiff was ordered to either pay
the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with the
court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to
Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                              ________________________________
                                                              DANIEL R. BORCHERT
                                                              Deputy Clerk
Entry cc:
Elizabeth Grabill                                             Ohio Department of Transportation
1737 Hightower Drive                                          1980 West Broad Street
Columbus, Ohio 43235                                          Columbus, Ohio 43223

DRB/laa
Filed 10/12/10
Sent to S.C. reporter 1/21/11